U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39494
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                       Alexander W. TURTON
           Airman First Class (E-3), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                          Decided 20 March 2019
                          ________________________

Military Judge: Ryan A. Hendricks.
Approved sentence: Dishonorable discharge, confinement for 18 months,
forfeiture of all pay and allowances, reduction to E-1, and a reprimand.
Sentence adjudged 27 March 2018 by GCM convened at Eglin Air Force
Base, Florida.
For Appellant: Major Christopher C. Newton, USAF; Major Mark J.
Schwartz, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Mary Ellen
Payne, Esquire.
Before HUYGEN, POSCH, and KEY, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                          ________________________

PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c)
(2016).
                     United States v. Turton, No. ACM 39494


Accordingly, the approved findings and sentence are AFFIRMED. *



                       FOR THE COURT



                       CAROL K. JOYCE
                       Clerk of the Court




* Although Appellant raises no specific assignment of error, his counsel noted that the
record of trial was docketed with this court 46 days after the convening authority took
action, exceeding the 30-day threshold for a presumptively unreasonable post-trial de-
lay. See United States v. Moreno, 63 M.J. 129, 142 (C.A.A.F. 2006). However, Appellant
concedes that “the harm required for relief may not exist,” and we perceive no prejudice
to Appellant from the delay. Having considered the relevant factors identified in
Moreno, 63 M.J. at 135, and finding no adverse impact on the public’s perception of the
fairness or integrity of the military justice system, we find no violation of Appellant’s
due process rights. See United States v. Toohey, 63 M.J. 353, 362 (C.A.A.F. 2006). Pur-
suant to our authority under Article 66, UCMJ, we have also considered whether relief
for post-trial delay in the absence of a due process violation is appropriate and find it
is not. See United States v. Tardif, 57 M.J. 219, 225 (C.A.A.F. 2002); United States v.
Gay, 74 M.J. 736, 744 (A.F. Ct. Crim. App. 2015), aff’d, 75 M.J. 264 (C.A.A.F. 2016).


                                           2